DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/17/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Enomoto et al. (JP 1088119 A) as set forth in the Non-Final Rejection filed 11/19/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-4 and 10-17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Huang et al. (WO 2016/058504 A1) as set forth in the Non-Final Rejection filed 11/19/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-4 and 10-17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Huang et al. (WO 2016/058504 A1) and Hofmann et al. (US 2009/0309492 A1) as set forth in the Non-Final Rejection filed 11/19/20 is overcome by the Applicant’s amendments.

6.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Huang et al. (WO 2016/058504 A1) and Kim et al. 2 overcome by the Applicant’s amendments.

7.	The rejection of Claims 1-6, 10-17, and 22 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Kawakami et al. (US 2007/0215867 A1) as set forth in the Non-Final Rejection filed 11/19/20 is overcome by the Applicant’s amendments.

8.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Kawakami et al. (US 2007/0215867 A1) and Hofmann et al. (US 2009/0309492 A1) as set forth in the Non-Final Rejection filed 11/19/20 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Kawakami et al. (US 2007/0215867 A1) and Kim et al. 2 (US 2007/0273273 A1) as set forth in the Non-Final Rejection filed 11/19/20 is overcome by the Applicant’s amendments.

Examiner’s Note
10.	The Office has relied upon national phase publication US 2016/0351825 A1 as the English equivalent of PCT publication WO 2015/093812 A1 (herein referred to as “Kim et al.”). 



Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claim 1-6, 10-17, and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Lai et al. (US 2006/0269781 A1).
	Regarding Claim 21, Kim et al. discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting auxiliary layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0075], [0078]).  

    PNG
    media_image1.png
    226
    309
    media_image1.png
    Greyscale

(Compound A-5, page 25) (second compound) such that X21 = N-[(L21)a21-(R21)b21] (with a21 = 0, b21 = 1, and R21 = substituted C3 heteroaryl group (phenyl-substituted triazine)), X22 = N-[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C6 aryl group (phenyl)), and c31-33 = 0 of Formula 2 as defined by the Applicant; R21 = Formula 6-8 as defined by the Applicant (with e2 = 2 and Z31 = phenyl) and R22 = Formula 5-1 as defined by the Applicant (with e5 = 1 and Z31 = hydrogen). Kim et al. discloses the use of a phosphorescent dopant material for the light-emitting layer ([0026]), which includes iridium-based complexes ([0005], [0849]).  Kim et al. discloses a cathode comprising a bilayer of LiF/Al (wherein the LiF layer is electron-injecting) ([0083]).  However, Kim et al. does not explicitly disclose a first compound as defined by the Applicant.
	Lai et al. discloses compounds of the following form:

    PNG
    media_image2.png
    217
    393
    media_image2.png
    Greyscale

([0017]) where Ar1 = aromatic group containing 6-30 carbon atoms ([0018]).  An embodiment is disclosed: 

    PNG
    media_image3.png
    241
    361
    media_image3.png
    Greyscale

([0040]) such that a11-14 = 0, n1 = 1, b11-14 = 1, a16 = 1, b16 = 0, and R11-14 = naphthyl of Formula 1B as defined by the Applicant.  However, Lai et al. does not explicitly disclose an embodiment that fully reads on Formula 1B as defined by the Applicant (in Claim 21), particularly in regards to the nature of ring A1 and n2.  Nevertheless, it would have been obvious to modify compound H1 as disclosed by Lai et al. such that ring A1 = Formula 3-3 as defined by the Applicant (with d4 = 0) and n2 = 0.  The motivation is provided by the fact that the modification merely involves the change in position of one of the diarylamino groups, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from Lai et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.


Regarding Claims 1-6 and 10-17, Lai et al. discloses that Ar1 is one of the following (but not limited to):

    PNG
    media_image4.png
    68
    131
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    68
    308
    media_image5.png
    Greyscale

([0031]).  However, Lai et al. does not explicitly disclose a compound of Formula 1B as defined by the Applicant, particularly in regards to the nature of ring A1.  Nevertheless, it would have been obvious to modify compound H1 as disclosed by Lai et al. (see above) such that a11-14 = 0, n1 = 1, n2 = 0, b11-14 = 1, a16 = 3, ring A1 = C6 carbocyclic group (benzene), b16 = 0, and R11-14 = naphthyl of Formula 1B as defined by the Applicant; R11-14 = Formula 5-3 as defined by the Applicant (with e7 = 0).  The motivation is provided by the fact that the modification merely involves the exchange of one linking group (phenylene) for a functional equivalent (terphenylene) selected from a .  

15.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Lai et al. (US 2006/0269781 A1) as applied above and in further view of Hofmann et al. (US 2009/0309492 A1).
	Kim et al. in view of Lai et al. discloses the organic light-emitting device of Claim 1 as shown above.  However, they do not explicitly disclose a p-dopant in the hole-transporting region.
	Hofmann et al. disclose the use of F4-TCNQ as dopant agent into the hole-injecting and hole-injecting layers of an organic electroluminescent (EL) device; the doping improves the electrical conductivity of the layers ([0083]).  It would have been obvious to further dope the hole-injecting and/or hole-transporting layers of the organic EL device of Kim et al. in view of Lai et al.  The motivation is provided by the disclosure of Hofmann et al., which teaches that such doping by p-dopants such as (cyano group-containing) F4-TCNQ results in improved electrical conductivity of the layers.

16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Lai et al. (US 2006/0269781 A1) as applied above and in further view of Kim et al. 2 (US 2007/0273273 A1).
	Kim et al. in view of Lai et al. discloses the organic light-emitting device of Claim 1 as shown above.  Kim et al. discloses that the light-emitting layer emits in the red (for 
	Kim et al. 2 discloses the production of white light from organic electroluminescent (EL) device via the presence of a plurality of light-emitting layers; a three-wavelength type is mentioned wherein there exists a red, green, and blue (stacked) light-emitting layers ([0009]).  It would have been obvious to utilize the method of Kim et al. 2 by further incorporating additional light-emitting layers (such as green and blue) in a stacked fashion to the organic EL device of Kim et al. in view of Lai et al.  The motivation is provided by the disclosure of Kim et al. 2, which teaches that such three-wavelength types exists to allow the emission of white light for commercial display purposes.

17.	Claims 1-6, 10-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mizuki et al. (WO 2013/039184 A1).
Kim et al. discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting auxiliary layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0075], [0078]).  Kawamura et al. discloses the following compound as material comprising the auxiliary layer and/or the electron-transporting layer ([0008], [0079]):

    PNG
    media_image1.png
    226
    309
    media_image1.png
    Greyscale

(Compound A-5, page 25) (second compound) such that X21 = N-[(L21)a21-(R21)b21] (with a21 = 0, b21 = 1, and R21 = substituted C3 heteroaryl group (phenyl-substituted triazine)), X22 = N-[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C6 aryl group (phenyl)), and c31-33 = 0 of Formula 2 as recited by the Applicant; R21 = Formula 6-8 as recited by the Applicant (with e2 = 2 and Z31 = phenyl) and R22 = Formula 5-1 as recited by the Applicant (with e5 = 1 and Z31 = hydrogen). Kim et al. discloses the use of a phosphorescent dopant material for the light-emitting layer ([0026]), which includes iridium-based complexes ([0005], [0849]).  Kim et al. discloses a cathode comprising a bilayer of LiF/Al (wherein the LiF layer is electron-injecting) ([0083]).  However, Kim et al. does not explicitly disclose a first compound as defined by the Applicant.
	Mizuki et al. discloses the following compound:

    PNG
    media_image6.png
    129
    240
    media_image6.png
    Greyscale

([0289]) such that a1-3 = 0, b1-3 = 1, R1 = Formula 5-1 as defined by the Applicant (with e5 = 0), R2 = Formula 5-15 as recited by the Applicant (with e3-4 = 0 and Y31 = O), and R3 = Formula 5-10 as defined by the Applicant (with e4-5 = 0) of Formula 1A as defined  discloses its inventive compounds as a “useful aromatic amine derivative” material comprising the hole-transporting layer of an organic EL device ([0010], [0258]).  It would have been obvious to incorporate the above compound a disclosed by Mizuki et al. to the hole-transporting layer of the organic EL device of Kim et al. (as the first compound).  The motivation is provided by the disclosure of Mizuki et al. which teaches that its inventive compounds as useful compounds for the hole-transporting layer of an organic EL device.

18.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mizuki et al. (WO 2013/039184 A1) as applied above and in further view of Hofmann et al. (US 2009/0309492 A1).
	Kim et al. in view of Mizuki et al. discloses the organic light-emitting device of Claim 1 as shown above.  However, they do not explicitly disclose a p-dopant in the hole-transporting region.
	Hofmann et al. disclose the use of F4-TCNQ as dopant agent into the hole-injecting and hole-injecting layers of an organic electroluminescent (EL) device; the doping improves the electrical conductivity of the layers ([0083]).  It would have been obvious to further dope the hole-injecting and/or hole-transporting layers of the organic EL device of Kim et al. in view of Mizuki et al.  The motivation is provided by the disclosure of Hofmann et al., which teaches that such doping by p-dopants such as (cyano group-containing) F4-TCNQ results in improved electrical conductivity of the layers.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mizuki et al. (WO 2013/039184 A1) as applied above and in further view of Kim et al. 2 (US 2007/0273273 A1).
	Kim et al. in view of Mizuki et al. discloses the organic light-emitting device of Claim 1 as shown above.  Kim et al. discloses that the light-emitting layer emits in the red (for example) ([0029]).  However, the do not explicitly disclose the emission layer structure as recited by the Applicant.
	Kim et al. 2 discloses the production of white light from organic electroluminescent (EL) device via the presence of a plurality of light-emitting layers; a three-wavelength type is mentioned wherein there exists a red, green, and blue (stacked) light-emitting layers ([0009]).  It would have been obvious to utilize the method of Kim et al. 2 by further incorporating additional light-emitting layers (such as green and blue) in a stacked fashion to the organic EL device of Kim et al. in view of Mizuki et al.  The motivation is provided by the disclosure of Kim et al. 2, which teaches that such three-wavelength types exists to allow the emission of white light for commercial display purposes.

Response to Arguments
20.	Applicant’s arguments on pages 74-77 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY YANG/Primary Examiner, Art Unit 1786